Case: 18-41085     Document: 00516430949            Page: 1   Date Filed: 08/12/2022




           United States Court of Appeals
                for the Fifth Circuit                           United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 12, 2022
                                     No. 18-41085
                                                                  Lyle W. Cayce
                                                                       Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                        versus

   Cory Hays Slape,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:17-CV-22


   Before Richman, Chief Judge, and Clement and Engelhardt,
   Circuit Judges.
   Kurt D. Engelhardt, Circuit Judge:
         Defendant-Appellant Cory Hays Slape appeals the district court’s
   denial of his 28 U.S.C. § 2255 habeas corpus petition. Slape claims that his
   trial counsel was ineffective in failing to challenge asserted violations of
   Slape’s double jeopardy rights.
         For the reasons that follow, we AFFIRM.
Case: 18-41085      Document: 00516430949           Page: 2   Date Filed: 08/12/2022




                                     No. 18-41085


                                          I
                                          A
          In 2011 and 2012, Cory Hays Slape dealt heroin and marijuana to a
   group of regular customers. Slape’s most notable patron was a 16-year-old
   girl who overdosed on heroin she purchased from Slape, but thankfully
   survived her resulting brush with death. Searches of Slape’s car and bedroom
   uncovered three guns and a full complement of drug-dealing paraphernalia.
          In April 2012, a federal grand jury charged Slape with conspiracy to
   distribute and possess with intent to distribute more than 100 grams but less
   than one kilogram of heroin. In April 2013, the same grand jury returned a
   superseding indictment including three additional firearms charges and
   alleging that the same drug-dealing conspiracy involved a higher quantity and
   greater mix of illicit drugs. After initially pleading not guilty, Slape pleaded
   guilty at trial. In exchange for Slape’s guilty plea on the superseding
   indictment’s principal drug-dealing charge (“Count 1”), the Government
   dismissed all other charges. The parties stipulated to a recommended prison
   sentence of 240 months. The district court followed the parties’ sentencing
   recommendation and dismissed all remaining counts in the superseding
   indictment “on the motion of the United States.”
          Some months later, the Government discovered the procedural snag
   at the heart of this case: the superseding indictment to which Slape pleaded
   guilty had been returned by a grand jury whose term had expired. The
   Government promptly notified Slape—who was then incarcerated in
   Arkansas—of the mistake. In April 2015, Slape’s appointed counsel
   informed him that the Government was “prepared to offer” him a 144-




                                          2
Case: 18-41085        Document: 00516430949              Page: 3       Date Filed: 08/12/2022




                                          No. 18-41085


   month sentence if he pleaded guilty to the original indictment, which had
   been returned during the grand jury’s rightful term.1
           Unfazed by its mix-up, the Government persisted in its efforts to
   prosecute Slape. In May 2015, a new grand jury returned a new indictment
   charging Slape with the same drug-dealing conspiracy alleged in Count 1 of
   the original grand jury’s untimely superseding indictment. Conceding “that
   the indictment to which the defendant was convicted and sentenced [was]
   invalid because it was returned by a grand jury whose term had expired,” the
   Government moved to dismiss that indictment. The district court granted
   the Government’s motion and dismissed the faulty superseding indictment
   without prejudice.
           In October 2015, Slape struck a new plea deal with the Government.
   In a revised plea agreement, Slape agreed to plead guilty to an information
   charging him with conspiracy to distribute and possess with intent to
   distribute a lesser quantity of heroin than that alleged in Count 1 of the faulty
   superseding indictment he was originally convicted and sentenced on. This
   time, however, the parties stipulated to a reduced prison sentence of 144
   months—an 8-year decrease from Slape’s initial sentence. To acknowledge
   Slape’s time served on the invalid initial charge, the parties included the
   following special provision:
                  The parties recommend that the Court include the
           following in the judgment: “The defendant is hereby
           committed to the custody of the Attorney General for a 144-
           month term of incarceration. In reviewing the defendant’s


           1
             As the Government now observes, “the parties apparently overlooked that the
   [original] indictment had been dismissed.” This mix-up has little practical import on
   appeal, but it does contribute to Slape’s overall impression “that this whole situation is a
   complete mess and it is a mess that was created by the Government’s mistakes with the
   grand jury and the dismissal.”




                                                3
Case: 18-41085     Document: 00516430949           Page: 4   Date Filed: 08/12/2022




                                    No. 18-41085


          eligibility for prior custody credit in accordance with 18 U.S.C.
          § 3585(b), the Bureau of Prisons shall evaluate time defendant
          spent in custody in [connection with the prior federal criminal
          action against him]. The indictment in that case has been
          dismissed as void. The Court finds that the offense for which
          defendant spent time in custody [in that case] is the same
          offense as that for which sentence is imposed in this case.
          Insofar as necessary to have the same effect as if the term began
          on the original date of imposition, and in accordance with
          Sentencing Guideline 5G1.3, the 144-month term shall be
          reduced by the amount of prior custody credit that is unable to
          be applied as a result of 18 U.S.C. § 3585(b) for the period of
          confinement between the date of imposition of the original
          term for this offense and the date of this judgment.”
          At a plea hearing in which Slape indicated satisfaction with his trial
   counsel’s performance and familiarity with the “grand jury mess-up[]” that
   had occurred in his initial case, Slape pleaded guilty in accordance with the
   new plea agreement. The district court then imposed the 144-month
   sentence the parties agreed to and noted for the record the key terms of the
   provision quoted above.
                                         B
          While serving his revised prison sentence in 2017, Slape filed a § 2255
   habeas corpus petition alleging double jeopardy violations and ineffective
   assistance of trial counsel. In his petition to the district court, Slape made
   essentially the same arguments he now makes in this court. In Slape’s telling,
   legal jeopardy attached at the opening of the 2013 jury trial during which he
   ultimately decided to plead guilty and terminated when his original sentence
   was imposed in 2014. This attachment-and-termination, Slape contends,
   rendered the Government’s subsequent prosecution for what it admitted was
   the same criminal conduct an unconstitutional double jeopardy violation,




                                         4
Case: 18-41085      Document: 00516430949            Page: 5    Date Filed: 08/12/2022




                                      No. 18-41085


   which in turn rendered the failure of Slape’s trial counsel to object to—or
   even raise the possibility of—such a violation ineffective assistance of counsel.
          Without conducting a hearing, the district court accepted a
   magistrate’s recommendation that Slape’s § 2255 motion be denied. Slape
   appeals that ruling here. As explained below, we agree with the district court.
   Slape’s trial counsel cannot be deemed ineffective for failing to advance
   arguments that have no merit to begin with.
                                           II
          We begin with Slape’s ineffective assistance of counsel claim. The
   legal standard for Sixth Amendment ineffective-assistance claims is familiar
   and exacting. To prevail on an ineffective-assistance claim, a convicted
   defendant must show both (1) deficient performance and (2) prejudice.
   Strickland v. Washington, 466 U.S. 668, 687 (1984). “The proper standard
   for attorney performance is that of reasonably effective assistance,” and “an
   error by counsel, even if professionally unreasonable, does not warrant
   setting aside the judgment of a criminal proceeding if the error had no effect
   on the judgment.” Id. at 687, 691 (cleaned up).
          In this case, Slape fails to make either of Strickland’s twin showings.
   Start with “deficient performance.” Slape’s argument on this issue is
   straightforward and reducible, in essence, to the following tautology:
   (1) Slape’s trial counsel was ineffective in failing to inform him of a glaring
   double jeopardy issue that reasonably effective counsel would have used to
   fatally undermine the legal basis for Slape’s second guilty plea; and (2) the
   failure of Slape’s trial counsel to raise or advise of this glaring issue subjected
   Slape to a Fifth Amendment double jeopardy violation that renders his
   present conviction invalid.
          However you slice it, Slape’s argument rests on a fundamental
   assumption: namely, that a double jeopardy issue that any reasonably




                                           5
Case: 18-41085        Document: 00516430949              Page: 6       Date Filed: 08/12/2022




                                          No. 18-41085


   effective lawyer would have noticed and advised his client of in fact existed
   in the first place. We hold today that such an issue did not exist in Slape’s
   case, but it bears noting that we need not do so to reject Slape’s argument for
   deficient performance.
           Strickland’s deficiency prong requires defendants to “demonstrate
   that [their] attorney’s performance fell below an objective standard of
   reasonableness.” United States v. Herrera, 412 F.3d 577, 580 (5th Cir. 2005).
   “This reasonableness standard requires counsel ‘to research relevant facts
   and law, or make an informed decision that certain avenues will not prove
   fruitful,’” United States v. Phillips, 210 F.3d 345, 348 (5th Cir. 2000) (quoting
   United States v. Williamson, 183 F.3d 458, 462 (5th Cir. 1999)), which in turn
   demands that “solid, meritorious arguments based on directly controlling
   precedent be discovered and brought to the court’s attention.” Williamson,
   183 F.3d at 463 (cleaned up). Because no such arguments and “directly
   controlling precedents” were available to Slape’s trial counsel here,2 he
   could not have flunked this test. As we’ve consistently observed, the Sixth
   Amendment’s reasonableness standard does not require counsel to guess
   correctly on questions of first impression, but merely to present “directly
   controlling precedents” in support of meritorious arguments their clients
   might beneficially advance. See, e.g., Williamson, 183 F.3d at 462–63. There
   is no indication here that Slape’s trial counsel failed to meet this modest
   professional obligation, and as a result, there is no indication that Slape
   received constitutionally deficient representation.




           2
            If such precedents did exist, we trust that Slape’s capable appellate counsel would
   have brought them to the court’s attention. Tellingly, he did not, instead staking Slape’s
   entire appeal on the inapposite Eleventh Circuit case of United States v. McIntosh, 580 F.3d
   1222 (11th Cir. 2009).




                                                6
Case: 18-41085        Document: 00516430949             Page: 7      Date Filed: 08/12/2022




                                        No. 18-41085


           Moreover, Slape’s trial counsel cannot possibly be deemed ineffective
   for an even more fundamental reason: because ineffective assistance of
   counsel cannot arise from the “failure to raise a legally meritless claim,”
   and—as we hold below—Slape’s double jeopardy argument is just that. See
   Smith v. Puckett, 907 F.2d 581, 585 n.6 (5th Cir. 1990) (“Counsel is not
   deficient for, and prejudice does not arise from, failure to raise a legally
   meritless claim.”).
                                              III
           Slape’s argument that a double jeopardy violation occurred is similarly
   straightforward and unavailing. As Slape contends, the “Fifth Amendment’s
   Double Jeopardy Clause protects against a second prosecution for the same
   offense after conviction,” as well as “multiple punishments for the same
   offense,” and both of those things occurred here. Indeed, Slape continues,
   the “Government reindicted [him] in the 2015 case one week before it filed
   its motion to dismiss the original indictment and three weeks before the
   district court entered an order granting [its] dismissal,” so consequently,
   “[t]he 2015 case was a second prosecution for the same offense after Slape’s
   conviction in the 2012 case.”
           This claim is eye-catching in the abstract—particularly considering
   the Government’s fault in bungling Slape’s original case—but it withers
   under closer examination. As the Government correctly notes, the Double
   Jeopardy Clause3 requires more than the mere appearance of a successive
   prosecution and/or punishment; it requires defined instances of the
   “attachment” and “termination” of a valid course of prosecutorial jeopardy.



           3
            The Fifth Amendment’s Double Jeopardy Clause provides that “nor shall any
   person be subject for the same offence to be twice put in jeopardy of life or limb.” U.S.
   Const. amend. V.




                                              7
Case: 18-41085         Document: 00516430949               Page: 8      Date Filed: 08/12/2022




                                          No. 18-41085


   See United States v. Garcia, 567 F.3d 721, 730 (5th Cir. 2009) (“In the
   successive prosecution context, the authorities hold that a defendant’s
   double jeopardy concerns arise only after original jeopardy attaches and
   terminates.”). Here, neither attachment nor termination occurred in the
   Government’s initial prosecution of Slape—however ham-fisted it may have
   been.
           In a jury trial, “jeopardy attaches when the jury is empaneled and
   sworn.” United States v. Stricklin, 591 F.2d 1112, 1120 (5th Cir. 1979). As a
   result, because Slape went to trial on the 2013 superseding indictment before
   deciding to plead guilty midtrial, it might appear at first glance that jeopardy
   did attach in the course of Slape’s initial prosecution. “But this is not an
   ordinary case,” the Government asserts, “because the 2013 [superseding]
   indictment was void from the outset.”
           The Government is correct. We have never held directly that an
   indictment returned by a defunct, out-of-term grand jury is void ab initio, but
   at least two other circuits have,4 and we join those circuits in doing so today.
   Our determination that an out-of-term grand jury’s indictment is void ab
   initio—meaning “null from the beginning,”5 and therefore without legal
   effect—accords with the well-established rule that a federal grand jury loses
   all legal authority at the conclusion of its term, which may run for a maximum


           4
              The Government identifies the Second and Seventh Circuits as sister circuits that
   have reached the natural conclusion that the acts of an expired grand jury are void ab initio.
   See United States v. Macklin, 523 F.2d 193, 197 (2d Cir. 1975) (allowing the reindictment of
   a defendant in a similar case because “[s]ince the grand jury had no power to indict,” its
   initial actions were “void ab initio”); United States v. Bolton, 893 F.2d 894, 895, 898–901
   (7th Cir. 1990) (per curiam) (affirming district court’s determination “that since the grand
   jury had not been validly extended, the indictment was a nullity so that there was no
   jurisdiction to try” the defendant initially).
           5
               See, e.g., Void Ab Initio, Black’s Law Dictionary (5th ed. 2016) (cleaned
   up).




                                                 8
Case: 18-41085      Document: 00516430949            Page: 9    Date Filed: 08/12/2022




                                      No. 18-41085


   of twenty-four months. See Fed. R. Crim. P. 6(g); 1 Fed. Prac. &
   Proc. Crim. (Wright & Miller) § 114 (4th ed. 2021) (“Once the
   grand jury is discharged or its term has expired it no longer has any legal
   authority, and an indictment issued by an expired grand jury has no effect . . . .”
   (emphasis added)).
          There are good practical reasons for such a rule as well. For starters,
   the Supreme Court and this court have consistently placed substantive and
   technical realities ahead of mere appearances in double jeopardy cases. As
   both courts have observed, the mere appearance of a successive
   prosecution—and even the erroneous conviction or acquittal of a defendant in
   certain invalid proceedings—does not suffice for the attachment of jeopardy
   where a “fatal defect” in a criminal prosecution renders the proceedings
   “void.” See, e.g., Ball v. United States, 163 U.S. 662, 669 (1896) (“An
   acquittal before a court having no jurisdiction is, of course, like all the
   proceedings in the case, absolutely void, and therefore no bar to subsequent
   indictment and trial in a court which has jurisdiction of the offense.”);
   Schlang v. Heard, 691 F.2d 796, 798 (5th Cir. 1982) (per curiam) (subsequent
   trial of defendant was not barred by Double Jeopardy Clause even where
   defendant had been tried and convicted on a “fatally defective” charge that
   failed to allege required mens rea). Such is the case here as well, where an
   initial prosecution and guilty plea were premised on a superseding indictment
   returned by a grand jury made legally defunct by the expiration of its term.
   See, e.g., Wright & Miller, supra, § 114.
          Importantly—and as would be true in any similar case—our
   recognition of the voidness ab initio of the faulty indictment on which Slape
   was initially sentenced affronts neither of “the twin aims of the Double
   Jeopardy Clause: protecting a defendant’s finality interests and preventing
   prosecutorial overreaching.” United States v. Brune, 991 F.3d 652, 659 (5th
   Cir. 2021) (quoting United States v. Patterson, 406 F.3d 1095, 1097 (9th Cir.



                                           9
Case: 18-41085     Document: 00516430949            Page: 10   Date Filed: 08/12/2022




                                     No. 18-41085


   2005) (Kozinski, J., dissenting from denial of rehearing en banc)). Put simply,
   this is not a case where Slape’s finality interests were offended by a
   successive prosecution—indeed, Slape was not acquitted but later reindicted
   by pesky prosecutors, but was actually benefited by the Government’s
   mistake, which resulted in an 8-year reduction in the sentence Slape
   ultimately received for the very same crimes. Nor is this a case of
   prosecutorial overreach—indeed, in admitting its mistake and promptly
   pursuing a valid reindictment, the Government ensured that Slape was held
   accountable for his serious criminal conduct but also treated fairly and
   rewarded with sentencing credit for all time erroneously served. As such, this
   is a far cry from the paradigmatic double jeopardy scenario the ratifiers of the
   Fifth Amendment envisioned. There, the Government makes “repeated
   attempts to convict an individual, thereby exposing him to continued
   embarrassment, anxiety, and expense, while increasing the risk of an
   erroneous conviction or an impermissibly enhanced sentence.” Ohio v.
   Johnson, 467 U.S. 493, 498–99 (1984). Here, prosecutors admitted an honest
   (and nonprejudicial) mistake while ensuring that Slape was held accountable
   for serious criminal charges he voluntarily pleaded guilty to.
          Slape’s counterarguments fall flat. The sole case Slape relies on in
   support of his position is the Eleventh Circuit case of United States v.
   McIntosh, 580 F.3d 1222 (11th Cir. 2009). There, the Eleventh Circuit found
   a double jeopardy problem with the Government’s voluntary dismissal of an
   indictment bearing the relatively benign and nonfatal flaw of an incorrect
   date. Id. at 1225–29. Citing Supreme Court cases including Ball (supra), the
   court acknowledged that a “fatal defect in an indictment may permit a second
   indictment,” but simply concluded that the voluntarily dismissed indictment
   at issue “did not contain that kind of flaw.” Id. at 1228 (emphasis added).
   For that reason, McIntosh actually supports the Government’s position in this
   case. As noted above, there is abundant reason to deem the flaw at issue here




                                         10
Case: 18-41085     Document: 00516430949             Page: 11   Date Filed: 08/12/2022




                                      No. 18-41085


   a fatal one—and, thus, the kind of flaw that places a case within the class of
   void prosecutions that are legally incapable of placing a defendant in genuine
   criminal jeopardy.
          With little caselaw to back his position, Slape resorts to a “bottom
   line” argument “that this whole situation is a complete mess and it is a mess”
   of the Government’s doing. Slape specifically asserts that the Government’s
   faulty initial conviction of Slape muddies Slape’s criminal record, “subject[s]
   him to enhanced punishments in any future criminal proceeding,” and
   “impact[s] his ability to seek employment and to live life in general.” On
   these points, Slape is mistaken. Contrary to his suggestion, our ruling today
   makes plain that Slape’s initial conviction and sentence were null and void
   because they were premised on an indictment that was void ab initio. Any
   employer or government body need only read this opinion to disabuse
   themselves of any misimpression the Government’s unfortunate mix-up in
   this case may have caused concerning Slape’s criminal history. Lest any
   doubt remain, the record is now clear: Slape was not convicted of the same
   crime twice; and he was not exposed to an unfairly enhanced punishment (in
   fact, quite the opposite); he was, however, held accountable for a crime made
   no less severe by an honest error spotted and corrected by respectable
   prosecutors who both complied with the Double Jeopardy Clause and treated
   Slape with fairness and dignity to boot.
                                  *        *         *
          It follows from the rule we’ve announced today that the expired grand
   jury’s untimely superseding indictment in Slape’s first criminal case was null
   and void when jeopardy would have otherwise attached at Slape’s jury trial
   and, accordingly, could not have placed Slape in actual legal jeopardy within
   the meaning of the Double Jeopardy Clause. Because the failure of Slape’s
   trial counsel to advise Slape of a meritless double jeopardy argument was




                                           11
Case: 18-41085    Document: 00516430949             Page: 12   Date Filed: 08/12/2022




                                     No. 18-41085


   neither deficient nor prejudicial, the district court was correct to deny
   Slape’s habeas corpus petition.
          AFFIRMED.




                                         12